DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed.
Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of the claim limitations “a control circuit receiving an upper bridge switch driving signal and a lower bridge switch driving signal, and configured to operate in a normal mode and a feedback mode, wherein in response to the control circuit receiving the lower bridge switch driving signal indicating that the lower bridge switch of a designated phase circuit among the plurality of phase circuits to be switched from on to off and a feedback control signal indicating the control circuit to enter the feedback mode, the control circuit is configured to enter the feedback mode and output a feedback start signal; 
a turn-off module, including: 
a feedback detection unit configured to, in response to receiving the feedback start signal, detect an output current of the output node of the designated phase circuit, wherein, if the output current is indicated to be flowing to the upper bridge switch, the feedback detection unit outputs a voltage regulation signal to adjust a voltage of the output 109P001215US24node to approach the predetermined voltage, and outputs a lower bridge turn off signal when the output current stops flowing to the upper bridge switch;
 a voltage adjusting unit configured to, in response to receiving the voltage adjusting signal, adjust the voltage of the output node to approach the predetermined voltage; and 
a turn-off logic unit configured to control the lower bridge switch to be turned off according to the lower bridge turn off signal in the feedback mode; 
a turn-off confirmation module, configured to detect whether the lower bridge switch is turned off, and to output, in response to detecting that the lower bridge switch is turned off, a lower bridge switch turn-off confirmation signal used to indicate allowing the control circuit to control the upper bridge switch to be turned on; and
 a turn-on logic unit configured to control the lower bridge switch to be turned on according to a lower bridge switch turn on signal,
 wherein in the feedback mode, the control circuit is configured to control the upper bridge switch to be turned on according to the upper bridge switch driving signal in response to receiving the lower bridge switch turn-off confirmation signal” with regards to claim 1. 
Claim 8 is a method claim which has similar limitations.

The closest prior arts Ren (US 2012/0274293) and Smolenaers (US 2020/0298722) respectively teach:
A converter having a switch utilized for multiple phases and controlled by conduction signals. A controlling circuit utilized for generating controlling signals based on the conduction signals of each phase to adjust a circuit parameter of the converter and uniformly distribute to each phase. The controlling circuit provided with conduction time controlling circuits. The conduction time controlling circuits provided with an indication signal generating device, two counters and a comparer.
Methods and systems are provided for an onboard charging system of an electric vehicle. In one example, the charging system includes a controller for an electric vehicle comprising a first DC energy storage device at a device voltage, a charging interface for interfacing with an external DC source of an external DC voltage, an electric machine including one or more inductive windings, a converter comprising at least two or more drive circuits operating in a first and in a second state, a first DC input and a second DC input to the converter, and a switching mechanism for selectively operating in a first state and in a second state operated by the controller. The controller applies the set point current or voltage to a feedforward or feedback control element to determine the appropriate duty cycle and pulse-width modulation to apply to each of the drive circuits.
These close prior arts fail to teach the bolded portions of the claim and these bolded portions are neither inherent nor obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        
08/31/2022
                          
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846